Per Curiam. The Claimant seeks payment of compensation as the widow of Elzo Zimmerman, pursuant to the Law Enforcement Officers and Firemen Compensation Act. 111. Rev. Stat. 1977, ch. 48, pars. 281-285. The Court has reviewed the application for benefits submitted by Claimant together with a written statement of the decedent’s supervising officer, and has also reviewed the report of the Attorney General of Illinois. From a consideration of these documents, the Court finds: 1. That Helen Zimmerman is the widow of decedent, fireman Elzo Zimmerman, and that in the absence of a designated beneficiary, section 3(a) of the Act (111. Rev. Stat. 1977, ch. 48, par. 283(a)) provides that any award made pursuant thereto shall be paid to the surviving widow. 2. That decedent, Elzo Zimmerman, was a fireman employed by the Hebron-Alden-Green wo o d Fire Protection District in Hebron, Illinois, and, on October 28, 1979, began duty at 11:30 p.m. 3. Decedent drove a pumper truck to a fire in Hebron. Upon arriving at the scene of the fire, he helped set up a portable tank adjoining the pumper truck into which the fire hose is placed. He worked in an area of exhaust fumes and heavy smoke. Fireman Zimmerman collapsed at the scene, and was taken to Memorial Hospital in McHenry County. He was pronounced dead at 1:07 a.m., October 29, 1979. 4. The Coroner’s Certificate of Death recites acute coronary thrombosis as the immediate cause of death. The autopsy report shows a blood carbon monoxide level of 10 percent. 5. There is no evidence to show that the decedent’s death resulted from willful misconduct or alcoholic intoxication. 6. By reason of the foregoing, this Court orders that an award of $20,000.00 be made to Helen Zimmerman, the surviving spouse of Elzo Zimmerman, deceased.